OFFICE    OF THE   ATTORNEY    GENERAL   OF   TEXAS
                                       AUSTIN
GROVER     SELLERS
ATIOINSI   G”~=“A‘




  Hon. J. P. Wllllaar
  County Attorney
  bar a93
  Yoakm county
  Plalna, Taraa

  Dear Slrr




            yodd        t&Q be governed  by thq laws under     the   new set
            UP1      as-passed by the recent  Legislature?

                   Y.-.-he County Treaaurcr’s aalsry  ~8s not        included
            in    the recent  lawa passed by the Legialaturua,        what
            authority,   It any, does the Commlreloner9a Court have
            ror adJustlng the salary of the County lhnaurer,    In
            line with the aslarlea   paid to the other ofrloers of
            the      County?”
Hon.   J.   P.   ~~11~18m8, page   2




             Tho population     of Yoakum County 88 shown by thr 1940
Fedora1 Census la 5,354, and whhrnthr Commia8lonara’ Court ot
aald oounty drtrrmlno8      that the ocunty offlOer8 shall br oan-
penaatod   on thr basis of an annual salary rather than on a fee
basis,   the amount of ths annual salaries        whloh the 8ommlaslonera~
Court may rlx ror suoh orrloera         la governed by thr provlalona      or
Sootloh 15 or Artlola      39128, Vornon@a Annotated Civil Statutes,
together with the amendment to aaid Artiolr,           set rorth in Smotlon
4 or Senate Bill No. 123 Aota Of the 49th Legleleture,               1945. The
above mentioned Artlcla       I a8 amended) oontalna g mar01 provlsloa8
a# to the mlnlmum and mnxlmum lalrrlea, lpplloablo             to’811 ooun-
tlra having a population oi 1080 than 20,000 Inhabitanta,              agoord-
lng to the last      roordlng Fedaral Cuxaua, whore the Cormnlaa~lonora’
Court has aetrrm Pned that the oountF ofilorra           shall be paid on a
salary basis,     88 wrll as spoolal Drovlalona,       lpplloabl~    under
pertain olroumatanoes,      whorrby    thr Coamlaaloner8~ Court may allow
oortaln prroentagea      or lnoreaae to br added to the amount of the
aalarlea    allowed nnder Dhr grnrral provisions         of raid aeotlon.
            As a ganoral Dro?lelon with referOnOe to the minimum
ehd maximum aalarl8a OZ OoWIty OfflOOrs, In OoUUtle8 having a
population   oi 18.~8 than 20,000 inhabitants aooordlng to the or-
ceding Ysdrr0.l Census, wm rind the following   language In Sootion
15, Artlole   3912r, V. A. C. S.:
               ‘Thr Commla6ionarrt Court in oountlar having a
       population     of 1088 than twenty thousand (20,000)  Inhab-
       itants,    aooordlng  to the last preo8ding Federal  Census
       at the first     regular    meeting     In Janurrry oi laoh oelen-
       dar year, may pass en order providing                for dcinpensatlon
       of all county and preolnot           offloers     on a salary basis.
       The Commlssloners’        Court In eaoh of suoh counties            in
       hereby authorized,        and it shall       be its duty,     to rlx the
       salaries     cf Criminal    District      Attorneys.      In the event
       such Court passes        suoh order they shall          pay to each of
       said District      and County OffiOer8         in Coney an annual
       salary   in twelve     (12) equal installments           of not lea8
       than the tote1      sum earned as oompen8ation             by raid
       orrloer    lr hi8 said oifloial          oapaolty    for the fl8oal
       year of 1933 and not more than the maximum allowed                    suoh
       ofrloer    under laws existing         August 24th, 1935......”
Hon.   J.   F’. “‘lllle?s,   -,sge    7




           Thus, unZsr the above    quoted general provision,    tIm
mlnlmum salary vhloh may be paid to the orrlcerr     referred    to
la the amount earned a8 oompenaetion by eaoh retipeotlvo      orfloor
In his said orrlolal   oapaolty for the fkroel yeer 1935, while
the marlmum salary under raid general provlalon     of this eeotlon
la the mulmm! oanpenaatlon whloh each r8apeotlve      offloer    was
ellowed under law8 existing    Aueuat 24, 1935, ($),OOO.OO;for
orrloers  lnoluded therein,   other than the oaunty treasurer;
#2,000.CC ror the oounty treaaurerl.
           I’:‘lth reference    to s~eolsl provlolona  slithorizing
certain peroentegoa       of lnoreeae to be added to the roregolng
amounts eUowed under the general prorl8lona,          the pertinent
prorlalona   are:
               R    , provided,   thet in oountlaa having a
       &la&          or lea8 than twenty thousand (20,000)          lnhab-
       ltanta,   according   to tho last preoedlng Federal Census,
       and having an aeaeased valuation       In uoeaa     oi  Ten Mll-
       lion ((10,000,000.00)      Dollars ecoordlng to the last
       preceding approved tax roll ot such ocunty the maxhum
       amount rllowed such orrioers       a8 sal8rlea   may be ln-
       creased ona (1%) purr cert for eaoh One Xllllon
       (~1,000,000.00)     Dollar8 valuation,    or rraotionel      part
       thereof,   In exceaa oi meld Ten Mllllon       ($10,000,000.@0)
       Dollars valuation      over end above the maximum      amount
       sllomrd such oifloers      under la w8lxistlng     on Auguet
       24, 1935, . . ." (Section        15, Article   39124)

              Thus, ::ken the ~omissioners           ’ Court determines      to in-
crease    the ofricers       selariec    above the amounts allowed        under the
general    provis:ons       (@,OOO.OO     - r*2 , OOO.OO), under the above
q1;oted Irovlsion,        ;ne perof nt per rciilion      or ?ractlon,thereof        oi
;unty     tax vsl;%:.tlrr.     akve   .~10,OCO,OZO.G0 nay be eSded tc the
:xe;oi.lg     b.rounts.
       I^$      “That ‘actlcn        15 0r Article 35120, Sevlsed          Xv11
       .i,
         -tetutee    3 Texbs,        1925, as amended, be end the          8aze
        is hereby amnded        by adding     thereto   the   following:

                 “‘Lq  The Commissioners      Court     la hereby authorizeA,
       -&en in t..slz      ,iudtl;ment the ilnanc:al      conditlzn   of the
        __ ‘lnty 2 n i the ZETCS c: the cfficsrs,
       .-                                                  justtry  the increase,
          - e2ter ~1.: -r.ier
        -“_,                      iiicreesing t5e ccm?enseti:n       c1’ the
       ;:,tci..ct,    ckinsy   2z~L d:a;rict   oific~rs       In 3 s?dl-,isnsl
Hon.        J.   F. “:illlama,      page   4




            rmount     not   to   sxoeed   twenty-tire   (25%)   per   oent
            o r the r umlllcmrd under the law tor the ilboal.
            year o? 1944, proridrd the total oolpsnbation
            ruthorlbbd under the law for the tlboal Fear oi
            1944 did not sxoeed the bum o? Thirty-nix   Hundred
            ($3600.00)  Dollarb. (a (sec. 4, 9. a. 123) Aotb
     .      49th Lbglblbture,   1945)
                     Thle prorlbion
                                 authorizer   the Comlealonsrb’       Court
to       allow    an   inoraeesthe balarl~b
                                    in         o? the OttlOsrb     referred
‘to, not to bxoead twenty-tlvb         peroent bbove thb amount allowed
under the law a8 oompenbatlon for buoh ottlorrb              for the tl8oQ
year 1944.     Thub, in order to determine the ~xlmum b#brleb
allowable    in Yoakum County under thlb         prorlblon   when beid oounty
 ohanger to the ralary bybtem on January           1, 1946, it lb ffrrt
neoebbbry to detrrmlne what amount wbb bllowed              under  the law tor
 bald oiiioere   in Toakum Coiintq tor the tlboal          year 1944. In the
tiboal   year 1944, bald ottloerb         o? Yoakum County were oompen-
 bated on a ?ee basib and were rubjeot to the provisions                ot
Artloleb    3863 and 3891, V. A. C. S., lx o epth         t e0Ounty   treasurer
whose maximum oompenbation wab governed by the provision8                  or
Artlola 3943, V. A. C. S. The oompenbatlon allowed those otil-
 oera governed In the year 1944 by the provision8              ot &tloleb
 3883 and 3891 war llmlted to $3,000.00,           while under the prowl-
 blonb OS Artiale   3943,    the    oompenbatlon oi the oounty treasurer
 web limited to $2,000.00.         Se note here that the provisions           oi
 Section 15, Artlole      3912e, authorizing      the amount bllowed under
 laws existing   August 25, 1935, to be inoreased           at the rate o?
one percent     per million       or fraction       thereof    or county tax relu,s-
tlon In exoess       ot $10,000,000.00,         according      to the last        approved
tax roll,     applies    only to those       oounties      operating       on the salary
basis.     “lnoe Yoakum County was not operating                   under the salary
law In the flsoal        gear 1944, the one percent              per million       in
excess    of ten pillion      reterrsd     tc i:. said salerr          la:: oc,uld net b
apTlIed    in deterzinixc        the aEo:ount of tte         salaries      aLlox.?5 under
the law for the oftiolals           o? Yoakun Count;? for the iiecel                 yeer
1944.     Thus,   In   a county,    such   as   Yoaiu~     County,     that    opersted
on a fee basis       in 1944, the amount allowed              undar the law tor
the fiaoal     year was governed        by the llmitatlons            of Artloles
3883, 3891 and 3943.          ‘::hen the twenty-five          peroent      Increase
                                                                                     591
Hen.   J.    :.    “~‘?lllece,    pege   5




authorized     by Seotlon 4 o? S. B. No. 123, la added to the
maximum amount allowed under the lbW ?or the tleoal               year
1944, the total maximum snuual         salary    allowable   by virtue
o? buoh proriblon      would be $3750.00      ($3,000.00   PlUb   25%)
for  all   orrloerb  referred  to, exoept the oount         treasurer
whobe maximum bnnuel balarg would be $2500.00 T$2,000.00
PlU* 25%).
                  SummarIb?.ng the above        and foregoing, you are
adrlsedr

       (1)        Under the general provlbIonb o? Seotlon 15,
                  Artlole   3912e, wlthout reterenoe         to the appll-
                  oatlon of any speolal        prtnlalon    authorizing
                  peroentager     of lnorebbo,     the maximum annual
                  bblbr~   of the ottloerb lnoluded therein              lb
                  the maximum emount o? compensation allowed
                  buoh otrloerb      under laws existing       Augubt      24,
                  1935,   ($2,000.00    for  the oounty treasurer1
                  $3,COO,OO for other ofiloers          referred      to).
       (2)        Under the special     provlslonb   authorizing     per-
                  oentages o? lnoreese     above the foregoing
                  amount8 under the general provlalona,the
                  mexlmum   peroentage o? lnoreabe,      lnbotar as
                  Toakum County 1s oonoemed,        would be twenty-
                  ?lre peroent,    unless the tax valuation       of
                  said   oounty an shown by the approved tex
                  rolla of 1945 wan suoh an amount that an
                  Increase o? more then twenty-five         percent
                  could be authorized.       stated dl??erently,It
                  viould     be neoeesary    that   the   1945 tax          valua-
                  tion     o? Yoakur: County be In exoess              of
                  ~~5,000,OCO.OO before          the fore&olcg    amount.8
                  (t?,OC,O.CO end ~2,GCO.OO) could be ICcrezsed
                  more t,“.Er. t.iient.y-five    yeroent.    Thus, If the
                  1945 t,zx vzluEtl)n         or Yoakun: County is
                  :35 ,OOC,OCO.COor less,           the mxlmum          annual
                  salary of the county treaeurer            for        the flaoel
                  year 1946 would be $2500.00,             ant   for        other
                  oiiloers       governed    by the salary law, the
                  maximum annual         salary  vrould be $j750.00.
Hon. J. P. ::‘illiams,      page 6




          Nlth reterenor       to Jour question as to the bdjubt-
ment that may be made in the OOunty trebburer*b         bb1br~,    the
foregoing dibOU#biOn    inoludeb the prorIbion8 l    pplloable     to
the county trerburer    where a oountf oompenbateb it8 o??loerr
on the baa18 oi an annual bblary.         When a oounty operate8 on
a balary Habib,    the QrotibiOnS     o? hOtiOn  15, AX%iOle    j912e
(ab amended)    lre     lppliobble to the ocmpenbatlon of the ocuntr
treaburer.     However,when a oounty oompenbateb    it8 OffiOerb
on 8 fee babib, we know of no prorlblon    authorizing   anr ln-
oreaae beyond the ,62,000.00 maximum ocmpenbbtlon authorized
by Artlole 3943.    In thin oonneotlon we refer you to our
Opinion Rio.O-6588, addrebbed to you, wherein if wan pointed
out  that Seaata Bill Ho. 12) in no ray amended the protlblonb
lpplloable to the mbXi.lIIUm oompenbation of the eountf treasurer
when the oftloers   of the oountf are ocaapenbbted   on 8 tee kblb.
             We trubt     that   the above and SOregOing batib?aotorll~
anbwerb your lnqulrleb.
                                       Yours         very     truly,
                                     ATTORNEY
                                            GENERALOF TEXAS


                                     BY                     J. A.   gllib
                                                              ASbiStSnt
                                               .-.